Citation Nr: 9905297	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  89-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU)


REPRESENTATION

Veteran represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


REMAND

The veteran served on active duty from August 1944 to October 
1945.

In a rating decision dated in August 1990 the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in part, denied entitlement to a total rating based 
on individual unemployability (TDIU).  The claims folder does 
not show that the veteran was notified of that decision.  
TDIU was also denied in rating decisions dated in September 
1992, and February 1994.  The veteran's notice of 
disagreement with the denial of TDIU was received in March 
1994. 

In a decision dated in January 1998, the Board of Veterans' 
Appeals (Board) denied the claim of entitlement to TDIU.  The 
Board also denied entitlement to service connection for 
arthritis of multiple joints and cardiac arrhythmia, and 
entitlement to increased ratings for residuals of gunshot 
wound of the right shoulder, thrombophlebitis of the left 
lower extremity, and a scar on the thumb.

The veteran appealed the Board's denial of these claims to 
the United States Court of Veterans Appeals (Court).  In an 
order dated October 14, 1998, pursuant to a joint motion for 
remand, the Court vacated the Board's decision as to the TDIU 
claim, remanded that issue to the Board, and dismissed the 
appeal as to the remaining issues.

The joint motion for remand, as incorporated into the Court's 
order, required that VA afford the veteran an examination 
that addressed the degree of functional and industrial 
impairment associated with the service connected 
disabilities.

Pursuant to the Order of the Court issued October 14, 1998; 
the Board remands the veteran's claim for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of his 
service connected disabilities.  After 
securing any necessary release, the RO 
should take all necessary steps to obtain 
any of the reported records that have not 
been associated with the claims folder, 
and associate them with that folder.

2.  The veteran should be afforded an 
appropriate examination to evaluate the 
service-connected right shoulder 
disability, and scar on the left thumb.  
The examiner should review the records of 
prior treatment as contained in the 
claims folder so that the evaluation of 
the service-connected disabilities will 
be a fully informed one.  The examiner 
should also address the degree of 
functional and industrial impairment 
associated with the right shoulder and 
thumb disabilities.  

3.  The veteran should be afforded an 
appropriate examination to evaluate the 
veteran's service-connected partial right 
radial nerve dysfunction.  The examiner 
should review the records of prior 
treatment as contained in the claims 
folder so that the evaluation of the 
service-connected disability will be a 
fully informed one.  The examiner should 
address the degree of functional and 
industrial impairment associated with the 
disorder.

4.  The veteran should be afforded an 
appropriate examination, to evaluate the 
service-connected residuals of 
thrombophlebitis of the left lower 
extremity.  The examiner should review 
the records of prior treatment as 
contained in the claims folder so that 
the evaluation of the service-connected 
disability will be a fully informed one.  
The examiner should also address the 
degree of functional and industrial 
impairment associated with the disorder.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


